Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objected Informalities
The disclosure is objected to because of the following informalities:
In The Claims
Claim 11, line 4, “growing sections” should be -- growing section --.
Claim 11, line 5, “comprises;” should be -- comprises: --.
Claim 11, line 11, “growing area” should be -- growing plants --.
Claim 13, line 1, “claim 11” should be -- claim 12 --.
Claim 20, line 6, “the area” should be -- a growing area --.
Appropriate correction is required.
Objected drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the internal power supply in the elongated body as recited in claims 2, 12 and 20; and the growing section arranged for growing plants, and the plurality of light fixtures mounted within the growing section to illuminate the growing plants as recited in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Rejection under 35 U.S.C. 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 is indefinite for reciting the limitation “a mounting mechanism for mounting above a growing area” in lines 2-3. What is the element that is mounted above a growing area by using a mounting mechanism? How is the mounting mechanism mounted above a growing area?
Claim 11 recites the limitation "said growing area" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "said body" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "said power supply" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the area" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "said growing area" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Rejection under 35 U.S.C. 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
s 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katona et al. (2015/0300617).
	Katona et al. (2015/0300617) discloses, in figs. 1-6, a greenhouse light fixture, which includes a plurality of elongated bodies (130a, 130b), (230a, 230b), (330a, 330b), (530a, 530b) or (630a, 630b, 630c) having a mounting mechanism for mounting a plurality of light fixtures to a ceiling above a growing area to illuminate growing plants in the growing area (see figs. 1-6, [0005], [0025], [0032]) and an internal power supply for providing substantially the same power signal to the luminaires 110a, 110b (see the support mechanism providing both mechanical and electrical connections and a local power source in [0074], [0095]-[0098]); each of the light fixtures including a plurality of primary emission luminaires 110a, 110b (see bodies in [0045], levels in [0104), each of the luminaires 110a, 110b having a plurality light emitting elements 115a, 115b to illuminate the growing area (see figs. 1-6, [0032], [0038], [0040]); the plurality light emitting elements 115a, 115b including one or more secondary ultraviolet B (UVB) emitters for emitting light in the wavelength range of 280 to 315 nanometers (see [0032]) to illuminate the growing area (see [0032], [0033]); a device 140 for controlling the emission of the plurality light emitting elements 115a, 115b including one or more secondary ultraviolet B (UVB) emitters of the primary luminaires 110a, 110b, and/or the emission of the primary luminaires 110a, 110b and secondary ultraviolet B (UVB) emitters by controlling a respective one of a plurality of power signals provided to each of the luminaires and emitters to provide the desired light fixture emission to the .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Ashdown et al. (2017/0345208) and Barber, III et al. (2018/0092308) disclose a greenhouse light fixture system including luminaires and UVB emitters, a dimmed controller for controlling luminaires and UVB emitters to mimic the sunrise and sunset, solid state light sources and a wireless operable device for illuminating growing plants.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/KIET T NGUYEN/Primary Examiner, Art Unit 2881